Response of the European Union to the deteriorating situation in the east of the Democratic Republic of Congo (debate)
The next item is the Council and Commission statement on the response of the European Union to the deteriorating situation in the east of the Democratic Republic of Congo.
President-in-Office of the Council. - (FR) Mr President, Commissioner, my dear Benita, ladies and gentlemen, I know how concerned you are, as are we, by the deteriorating situation in the east of the Democratic Republic of Congo and I recall, as we have already debated the matter with you, that we were becoming increasingly worried when we raised the issue in your Committee on Foreign Affairs in October.
The Foreign Ministers of the Union discussed the issue at length in the General Affairs and External Relations Council on 10 November last and the President decided to put this item on the agenda for the next General Affairs and External Relations Council on 8 December, in the presence of the Commission, represented by Louis Michel and Benita Ferrero-Waldner.
It must be said that the situation in the east of the Democratic Republic of Congo has deteriorated greatly since the end of August, when the CNDP, led by rebel leader Laurent Nkunda, launched an offensive against the Congolese armed forces. The latter proved unable to resist, leaving only MONUC, the United Nations peacekeeping force, to protect the civilian population.
The rebels' successes on the ground took them to the gates of Goma, the provincial capital of North Kivu, and enabled them to significantly extend their area of influence in this border province with Rwanda. The continuing crisis once again shows the potential for instability which is caused by the presence of all the rebel groups in the east of the Democratic Republic of Congo: not only the CNDP, but also the Hutu rebels of the FDLR.
The rout of the Congolese armed forces also shows that this complex crisis cannot be settled by a military solution and that the path to a sustainable settlement requires a political solution which takes into account both the local and the regional players. I will return to this in a moment.
In the depths of the crisis and at the height of the offensive by Laurent Nkunda's rebel forces, the European Union mobilised vigorously, followed by the rest of the international community. The urgent task, you will recall, was first to prevent the capture of Goma and to try to stabilise the conflict. That is why Commissioner Louis Michel went out to the region to see for himself. On 1 and 2 November, he was followed by Bernard Kouchner, in his role as President-in-Office of the Council, and David Miliband.
The political message of restraint was delivered by both ministers, in Kinshasa, Kigali and Dar es Salaam. The ministers also went to Goma to demonstrate, on the ground, that our full attention is on this crisis, to assess the requirements of the displaced populations, and to meet the humanitarian organisations since, once again, the civilian population is the first victim of the resumption of fighting.
This fighting has led to a major deterioration in the humanitarian situation. It is estimated that a further 250 000 people have been displaced in the most dramatic conditions, taking the current total to over one million displaced persons in the province of North Kivu alone. Add to this the serious infringements of human rights perpetrated by the rebel groups, including summary execution, widespread sexual violence, the recruitment of child soldiers and acts of pillage, both by the rebel groups and certain elements in the Congolese armed forces.
The resumption of fighting has also interrupted the implementation of the agreements concluded in November 2007 between the Democratic Republic of Congo and Rwanda, known as the Nairobi process, with which you are familiar and which focuses on the struggle against the Rwandan Hutu rebels of the FDLR located in the east of the Democratic Republic of Congo. The agreement between the Congolese government and the Congolese rebel groups, including Mr Nkunda's CNDP, in January 2008, known as the Goma process, has also broken down.
The priority, currently, is to deal with the humanitarian emergency and secure access to the displaced populations. In accordance with its mandate, MONUC is playing an essential role. It is presently continuing to reinforce its measures in North Kivu and we encourage it to continue its efforts in this direction. The Secretary-General of the United Nations has requested extra resources for this mission and discussions on this matter, which we hope to see concluded very quickly, have begun in the Security Council.
Faced with the emergency, the European Union has significantly strengthened its humanitarian efforts. Many Member States, as well as the Commission, have made exceptional emergency contributions to support the actions of the non-governmental organisations and the United Nations agencies, such as the World Food Programme, and the High Commissioner for Refugees. Extra provision, to a current value of over EUR 43 million, in the form of contributions to the airlift - I am referring to countries like the United Kingdom, Belgium and Italy - make Europe the main contributor, by far, to the humanitarian effort undertaken in this crisis.
Now we need to re-launch the dynamic which will give a sustainable settlement to the issue of the illegal armed groups operating in the east of the Democratic Republic of Congo, all of the illegal armed groups, whether they be Congolese or foreigners, in the knowledge that there is no military solution to the crisis and that any solution requires the re-launch of the Goma and Nairobi processes which I have just described and which form the appropriate framework for the lasting stabilisation of the situation in this Congolese province.
The resumption of dialogue and cooperation between the Democratic Republic of Congo and Rwanda is essential in this matter, and I wish to acknowledge the action of the European Union's special representative to the African Great Lakes, Roeland Van de Geer, in attempting to resume the threads of this dialogue. It is around these objectives that the international community, in particular the European Union, has mobilised in the last few weeks.
These efforts have borne their first fruits, especially in the resumption of the dialogue between Kinshasa and Kigali at ministerial level and in the organisation, in Nairobi on 7 November, at the initiative of the states of the Great Lakes Region and the African Union, of an international summit dedicated to the crisis in the east of the Democratic Republic of Congo, in which, in particular, the Congolese and Rwandan presidents, Joseph Kabila and Paul Kagame, participated.
Amongst the main advances of this summit, we should especially note the commitment of the states in the region to send, if necessary, peace-keeping forces to the east of the Democratic Republic of Congo and, if necessary, to appoint a high-level team of facilitators, consisting of the former president of Nigeria, Mr Obasanjo, and the former president of Tanzania, Mr Mkapa.
At its extraordinary summit in Johannesburg, on 10 November, the SADC also stated its readiness, if need be, to send a peace-keeping force to the east of the Democratic Republic of Congo. The European Union welcomes the commitment of the African states and remains determined to continue its cooperation with the UN, the African Union and the countries of the Great Lakes region to achieve a solution to this crisis. However, let us be clear that it will not be possible to resolve this crisis without strengthening the resources designed to stabilise the peace, especially those of the United Nations.
Member of the Commission. - (FR) Mr President, first, I will quickly say to Mr van Buitenen that I have indeed noted what he said and that I will certainly take his message to my colleagues, who will definitely reply tomorrow.
Mr President, honourable Members and Mr President-in-Office of the Council, my dear Jean-Pierre, today I am standing in for my fellow Commissioner, Louis Michel, who is unable to take part in this session for health reasons, and who has asked me to send his apologies to you.
You know the regard in which Commissioner Michel holds the Great Lakes region. Indeed, as the President of the Council has already stated, he was the first to travel to the Democratic Republic of Congo and to Rwanda, on 30 and 31 October last, at the height of the crisis, to try to resolve matters. From this shadow diplomacy mission arose the idea of organising the Nairobi conference, whose practical conclusions today give us new prospects for emerging from the crisis.
As for the response that the Commission is able to make, I would like to share with you an analysis of the situation from two aspects, although these are very similar to those described by the President of the Council.
First, on the humanitarian level: the international community, including the European Union, is in the process of providing a response to the crisis. The Commission immediately mobilised EUR 6.3 million to meet emergency needs. However, we remain very vigilant, so that we can adapt this amount as the situation develops; the humanitarian needs are, on the whole, covered in Kivu and there is really good coordination between the humanitarian agencies.
The Commission and the Member States jointly announced, in Marseille on 14 November, new contributions totalling an extra EUR 43.5 million to meet the crisis.
The biggest problem remains, however, one of access to the populations in some areas where there is continuing fighting between the Congolese Armed Forces, their Mai-Mai allies and the FDLR, on the one hand and the CNDP on the other, as no party is respecting the ceasefire.
Secondly, on the political and military level: in eastern DRC, no military solution is possible. There is only room for a balanced political solution, built on dialogue. This was also recommended by the countries in the region, at the Nairobi Summit on 7 November and, above all, this also seemed to be what the CNDP rebels and a large part of the political establishment in Kinshasa, such as the National Assembly, were hoping for.
The Commission is, therefore, highly satisfied with the conclusions of the summit held by the heads of state of the Great Lakes countries, more particularly with the decision to involve African diplomacy at a high level in the resolution of the crisis and to introduce a verification mechanism to allow the heads of state in the region to monitor developments closely and to provide the necessary responses in a timely fashion.
In this respect, the visit just made to the region by Mr Obasanjo is very encouraging. The visit has reassured us about the possibilities of military intervention by certain countries in the region, and it obtained guarantees from President Kabila that Kinshasa would be ready to listen to the CNDP demands and also ready to go down the path of dialogue. During the visit, the CNDP's grievances were also heard and General Nkunda reaffirmed his readiness to observe a ceasefire and do everything to facilitate the delivery of humanitarian aid in the areas under his control.
It is, therefore, crucial to maintain the current political momentum and do all we can to ensure that the declarations of the various players are put into practice. It is, then, high time to treat the underlying causes of the crisis in the east of the country, with which everyone is familiar: the presence of the FDLR, the organised pillage of mineral resources, the political frustrations of communities and minorities, and ideas must be made to converge.
On this matter, it is crucial for the entire international community to support the diplomatic efforts introduced in the wake of the Nairobi Summit and that the international efforts be coordinated to allow sufficient space to Presidents Obasanjo and Mkapa to continue the negotiations.
It is also important to highlight the role of MONUC. It is not MONUC which is responsible for all sorts of abuses of power. MONUC is actually doing important work, despite the poverty of the resources it receives and the restrictions on its functions. It is also carrying out a job which would be difficult to replace, that of ensuring peace, rather than waging war.
However, it is even more important to support the current efforts to strengthen its mandate at a moment in which, in the coming days, the Security Council is to consider this question. The mandate, we think, should be extended, to include, for example, control of the pillaging of natural resources and, especially, as the President of the Council said, increasing the resources available to enable it to do so.
on behalf of the PPE-DE Group. - Mr President, currently we are facing a financial crisis which will go down in the history books. Nevertheless, in only a few weeks, it was possible to set up a G20 meeting which delivered concrete results, the most notable of which was the decision to use 2% of GDP to stimulate the economy and help the financial sector.
On the other hand, we have not managed to fulfil our commitment to use 0.7% of GDP for development. If we had done so, the DRC would certainly be more developed and maybe this entire conflict would not have happened at all. But let us take things as they are. We do not have time now to discuss development for Kivu: we are facing a humanitarian crisis there. Two hundred and fifty thousand additional people have been displaced over recent weeks. People are dying as a direct or indirect result of the fighting, and diseases such as cholera are spreading rapidly.
Since 2005, the UN has accepted the concept of responsibility to protect. The UN sent the peacekeeping force MONUC to the DRC. With 17 000 troops, MONUC is the largest peacekeeping mission in the world operating under a strong Chapter 7 mandate. But what can MONUC do? The quality of soldiers and equipment is very poor and the size of the DRC is enormous. I therefore strongly support the call to strengthen MONUC, but realistically speaking, it will be months before this reinforcement can be on the ground - precious months, during which people will die. For that reason, I propose sending a short-term European force to stabilise the region quickly until the reinforcement of MONUC is operational and deployed in the field.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, first, in the middle of these quiet debates, in this very comfortable atmosphere, I want to paint the scene for you, as I have been over there three times in recent months.
Over there, as we hold our discussions, there is violence, rape and death. Today, that is daily life for many citizens living in this horrible part of the world. For me, this is no time for rhetoric, it is time for action. This dirty war is not at all, in my opinion, an ethnic war, as some are beginning to say; ethnic wars can always be created, because it suits us, the Europeans, because when there is talk of ethnic wars, that means the Africans are fighting amongst themselves and that it is not our problem. No, the origins of the war going on over there are to be found at the bottom of the mines - the diamond mines, coltan mines and gold mines - which, despite the massacres, continue to operate calmly and efficiently. Their minerals are exported, under the noses of the UN forces, from Goma airport or down the road to Kigali, and so they are still making some people very rich. That is the war.
To stop this war, this is the first issue which needs to be looked at. How can these mines be closed and what measures are needed to stop this scandalous trade? We could go back to processes, such as the Kimberley process, which was introduced for diamonds. I suppose some of our fellow Members will talk about that here.
Roughly speaking, over the last ten years, and while this figure is contested by some, I assure you that it can easily be verified, over 5 million Congolese have suffered violent deaths in this region, either direct victims of the war or victims of the collateral damage, such as disease and so on, brought about by the war. The question then is to know whom this war suits and who will benefit from its continuation. I think that is the first major point.
As for the European Union, I and my group think that there are three important questions. First, we must indeed support the peace efforts that are underway - not in recent weeks, but they have been going on for some time. We have nominated Abbot Malu Malu for the Sakharov prize, because this gentleman has, for a very long time, been committed to trying to find peaceful solutions in this region. In Goma, he brought together not only the CNDP - because the CNDP came, went, came back and went again - but all of the rebel movements and the DRC government. This is something that I consider to be important. There is the Nairobi process and the recent Nairobi Summit, to which the Commissioner alluded.
I believe it is, of course, necessary to support these efforts and support our Commissioner, Louis Michel, who, and I say this as a socialist whilst he is a liberal, is making huge efforts in this area.
Secondly, we must defend this population, at all costs. We are told that MONUC is not there to wage war, that it is there to keep the peace. Maybe, but MONUC has a 'Chapter 7' mandate. It is not like 1994 in Kigali, where nothing could be done, where we had to stand and watch impotently as massacres occurred. Now there is a chapter 7, and MONUC's mission is to defend the civilian population. Well, the civilian population over there is being massacred and MONUC has not budged. A short time ago, in a village whose name escapes me for the moment, a real massacre occurred in Kiwanja, on the edge of a MONUC camp.
MONUC must therefore be reinforced by European forces; that is my group's opinion. We will, in any case, be tabling an amendment to this effect.
Finally, I believe, and I will have to say it very quickly in conclusion, there is, of course, a need to proceed to the decisions required to halt the exploitation of, and the trade in, minerals which, in essence, are responsible for all the massacres which are being perpetrated over there.
Mr President, Commissioner, this corner of the world seems to be cursed and, as Alain Hutchinson has very aptly stated, there have been almost five million deaths since the start of the 1990s.
This area is like a death chamber - mass killings in North Kivu, Uganda, Rwanda, Burundi - there is no end to it and each year the deaths start up again. I know that the same causes always produce the same effects; there are ethnic conflicts because the boundaries we marked out were often artificial boundaries. There is a form of exaggerated nationalism: everyone attempts to be a small-scale Napoleon III and have a Mexican adventure so that the problems of their country are forgotten. Of course, there is the taste for money, Alain pointed this out, the often incommensurable wealth of this area. There is also madness, for how else can we qualify the action of the Lord's Resistance Army?
So what can we do? Oh, I would also like to draw attention to the action of Commissioner Michel, who has a long interest in this matter. We have seen his action at the meetings in Kigali and Kinshasa, which resulted in Nairobi. There is also the SADC and Obasanjo. Once again, we shall have large diplomatic summits. However, is that a reason to rely solely on diplomacy? We are facing a very serious humanitarian situation.
In my capacity as humanitarian aid rapporteur for your Parliament, I went to Kinshasa at the beginning of November to meet with Mr Botswali Lengomo, the new Minister for social affairs and humanitarian action. I also met with Apollinaire Malu Malu, to whom we almost awarded the Sakharov prize, and who is in charge of the Amani programme. Above all, let us not forget the considerable humanitarian effort that we must undertake.
So what are we really doing? Are we sure we are doing everything we should? What is MONUC doing? It appears to be absolutely right. 17 000 men, with 6 000 in the area, that is the equivalent of an armed division with tanks. Who is going to believe that this is insufficient to guarantee access for humanitarian assistance, even if I am aware, as you are too, of the vast territories to protect?
Hence, the solution is, of course, a diplomatic one. We must therefore support an African solution, assuming we are able to implement it. Obviously, we must ensure that the ceasefire is permanent to ensure humanitarian aid access. Without this prerequisite, humanitarian aid will not get through. The source of income must also be stopped. Needless to say, we must close the mines but also, perhaps, start criticising companies in the West who purchase the coltan and other minerals that enable arms to be purchased. We must, of course, give our full support to the peace initiatives by displaying a continued, rather than a sometimes indefinite, political interest
I shall conclude by calling for a much stronger military presence to stabilise the peace and that is something only the United Nations can do. It is my understanding that the European Union has sometimes been known to be able to convince the United Nations of where its duty lies.
on behalf of the UEN Group. - (GA) Mr President, the current situation in the eastern region of the Democratic Republic of Congo is getting worse every day, and the international community is very worried about this. More than one and a half million people have been displaced in the Kivu province, which demonstrates how bad the problem is.
I support the efforts of Roeland Van de Geer, European Union Special Representative for the African Great Lakes Region, and former Nigerian President, Mr Obasanjo, who took part in intense talks with the political and military groups that are engaged in this violence.
I ask the African Union to make further efforts to ensure peace in the Great Lakes Region.
The governments of Rwanda and Nairobi signed a peace settlement in November 2007 as an attempt to resolve the animosity between the two countries. The implementation of this settlement must be ensured, but the violence has to be ended first.
The European Union gives more money to the Great Lakes Region than any other organisation or country in the world. I ask Louis Michel, European Commissioner for Development, and the Council to attempt to end the fighting and establish peace.
on behalf of the Verts/ALE Group. - (DE) Mr President, the atrocious fighting in the east of the Congo is not simply a case of a civil war, it is also a regional conflict involving many neighbouring countries. It is also about strategic raw materials such as coltan, which we need for the production of our mobile phones, DVD players and computers. It is also about gold, diamonds, cobalt and precious wood. These are the deeper causes of this conflict. What can and what must be done? The United Nations must be beefed up so that it is capable of meeting its responsibility to protect the civilian population from all the armed troops active in the region. The United Nations Mission in the Democratic Republic of Congo (MONUC) needs a clearer mandate, more equipment and more manpower. The Member States of the European Union have repeatedly waived away the pleas to re-supply MONUC in recent years. Yet we have then seen sharp criticism of MONUC's failures and mistakes. This case of double standards must be brought to an end. We do not need a branded EU military contingent right now, we need MONUC to be actively re-supplied and I have listened with interest and approval to how this is also the way that the Council and the Commission wish to go.
The second important point to be made is that the extraction of, and trade in, raw materials from Congo must be monitored strictly and on an international basis. The international corporations involved in this trade that profit from the extraction of the raw materials in Congo must be monitored and compelled to be transparent. There is, of course, already an official UN Panel of experts on the illegal exploitation of natural resources from Congo. This panel of experts has put forward a series of recommendations, including sanctions against people and businesses who participate in such illegal exploitation. The European Union must push for the implementation of this UN recommendation, including, specifically - and this in an area where there is scope for action - insofar as relates to imports into the EU, as this is clearly an area in which we can act on our own and one where we can actively implement these UN recommendations.
The third point to be made is that the initiative for an international conference on the Great Lakes region must be brought forward. Only political cooperation and the economic integration of the region can provide peace there in the long term. Europe can, and must, play a key role in this.
on behalf of the GUE/NGL Group. - (DE) Mr President, a whole series of neighbouring countries are physically involved in this war and there is, above all, direct participation from Congolese government troops, together with militia and Angolan troops on one side, with General Nkunda, Tutsi soldiers and Rwandan support on the other. It is a regional war which does not just concern eastern Congo.
One key point is clear: the Congolese government has thus far not been prepared to negotiate directly with the rebels. That is a point on which pressure must be applied. It is very important to examine the real background to this conflict. The Federal President of Germany himself has made reference to the fact that this is a conflict about raw materials. Crude oil, gold, diamonds, copper, cobalt, coltan, zinc, tin and so on play a very important role here.
Above all, it is also about who actually holds the relevant licences to exploit these materials. Action really has to be taken against these companies. I just want to name one of these companies: Gesellschaft für Elektrometallurgie mbh, based in Nuremberg, is clearly the direct owner of one of the central mines over which this conflict is being fought.
I would like to talk a little about the role of the United Nations Mission in the Democratic Republic of Congo (MONUC), since everyone in the House seems to be calling for MONUC to be re-supplied. According to what I read, it is the case that MONUC is part of the problem rather than part of the solution, because MONUC itself describes its situation as having developed into fighting on four fronts. MONUC's role should actually be quite different. In the meantime, we have found out from Human Rights Watch that Indian or Pakistani MONUC soldiers are conducting direct weapons trading with irregular militias and are clearly involved in the conflict for raw materials. That cannot be allowed to happen. MONUC's role must be something else entirely and completely neutral. That being the case, calling for MONUC to be re-supplied is not all that helpful.
I would also like to again point out that Congo played an important role once before in a previous European Union operation. At that time, it was the security of elections that was our role and Mr Kabila was installed as president - the same Mr Kabila whose troops are now a significant escalating factor. With that in mind, there should be close scrutiny of the actual role played by the EU in Mr Kabila's installation. I find what the EU did to be very problematic. The point must clearly be made that Mr Kabila and his troops must also be criticised in this respect.
The report by the local correspondent of the Frankfurter Allgemeine newspaper, who was captured, made very worthwhile reading. He described the set-up of the conflict very well. His article shows the interaction between official and unofficial troops, which is to say that calling for the re-supply of MONUC alone is pointless, as what is really needed is to get to grips with the causes of the conflict.
Mr President, last night, I had the privilege of speaking directly to an experienced aid worker about the war in eastern Congo. He knows the crisis in both North and South Kivu like the back of his hand. His account, without wanting to put a gloss on the prevailing misery in the region, offers us a few rays of hope. One ray of hope is certainly that, more than a week ago, the Congolese presidential guard, in cooperation with the police, rounded up government soldiers engaged in looting. This is a hopeful sign of the Congolese government making a start on putting law and order in place, and is a development that emphatically deserves our European encouragement and support.
Another ray of hope is that rebel leader Nkunda has, to date, appeared unable to mobilise and recruit the Tutsis in South Kivu for his power aspirations. My contact considers this to be a positive expression of a Tutsi identification with the Congolese state and civil population.
A third ray of hope is the religious reconciliation initiatives at local and provincial levels. The elected authorities are just as actively involved in these platforms as the traditional authorities and the tribal representatives. These platforms in North and South Kivu deserve dual European support: financial aid and professional input in resolving conflicts. For humanitarian aid in both Kivu regions to be effective, it is of crucial importance for the local authorities to be involved, which includes, therefore, both groups of local leaders, traditional tribal representatives and the elected authorities.
Based on his own experience, my contact stresses that, despite all war conflicts and even when people are fleeing, these power structures that are in place continue to be effective, hence his urgent appeal to provide cash to the throngs of refugees in the villages of North and South Kivu, as well as the village people themselves. After all, my insider states: 'If you have money, you can get food. Surprisingly enough, it is always market day somewhere. In Congo, it is perfectly possible to work with cash handouts. It does not make the people dependent, because they can decide for themselves what they will spend the money on. You boost the local economy and make instant use of it. In order to ensure that this runs smoothly, we go and talk to the elected village committees, who will point out the most needy.'
Following such a discussion, and with Europe's heart-warming efforts that are aimed at reconciliation, there has to be a future for North and South Kivu and, indeed, for the whole of Congo. I would therefore call on the Council, the Commission, the European Parliament and the European institutions from the bottom of my heart to do what is necessary.
(NL) Mr President, there is little point in discussing today how tragic we find the desperate situation in eastern Congo. We should be able to call a spade a spade and, of course, ask the question whether Europe, and particularly countries such as France and Belgium, who have especially evil reputations in that region, should intervene in a military sense. To me, the answer is no, for what have we noticed? In Congo, Europe has managed to prove once more how divided and how weak it is and what an illusion it would be to think that a common foreign and security policy would be possible at this stage. Indeed, let us remind ourselves that Paris, the current Presidency of the Council no less, has just had the head of protocol of Rwandan President Kagame arrested in Germany for the attempted murder of President Habyarimana in 1994. He is seen as an involved party in the conflict. Even my own country, Belgium, is disingenuous since, only yesterday, the Belgian Foreign Affairs Minister, Karel De Gucht, heaped heavy criticism on the policy of European Commissioner for Development and Humanitarian Aid, Louis Michel, precisely on account of the latter's policy in relation to Congo. I quote Karel De Gucht: 'If the present situation in Congo is the result of Michel's policy, then this is quite something. The situation has never been as distressing as it is now.'
Ladies and gentlemen, these words were spoken by one of the Commissioner's political allies. In this cacophony, we can only conclude that the protection of the civil population should, in the first place, be the responsibility of the African Union, which must be supported, and of the UN Mission in Congo. Europe would therefore do well not to send its own troops to that region.
Mr President, I echo the sentiments of my colleagues in expressing my extreme concern regarding renewed fighting between the Congolese army and resurgent militias in North Kivu in the DRC. The increase in violence in North Kivu has seriously overstretched the UN peacekeeping mission (MONUC) in operation in this country.
The humanitarian situation is particularly grave with more than 1.5 million internal displaced persons in Kivu province. The operations of the World Food Programme and other NGOs have been seriously restricted by the violence and there is widespread theft, rape and killing of civilians by both government and rebel forces.
MONUC has a mandate under Chapter 7 of the UN Charter to ensure the protection of civilians under imminent threat of physical violence, but lacks the resources and quantity of troops needed to fulfil this mandate. The international community and the UN Security Council must strengthen MONUC by providing appropriate materials and staff to enable it to fulfil its mission. Seeing that the European Union has decided not to initiate steps towards another ESDP mission to deal with these further escalations in violence in the DRC, I would urge the European Union to enhance its cooperation with MONUC to the greatest degree possible.
The current French-drafted UN Security Council resolution proposes a temporary increase in MONUC's authorised military strength by up to 2 785 military personnel. This increase would bring the maximum permitted number of troops and police deployed under MONUC, already the biggest UN peacekeeping force in the world, to just over 20 000 to cover a country roughly the size of Western Europe.
I urge the UN Security Council to vote on this resolution as soon as possible, given the urgency of the current events in the DRC. I am outraged by the massacres, the crimes against humanity and acts of sexual violence against women and girls in the eastern province of DRC, and I call on all relevant national and international authorities to bring the perpetrators to justice.
(PT) The new horrors in the Kivus and the international community's inability to put an end to these are as shocking as the greed of the Rwandan and Congolese leaders who are perpetuating this situation of organised chaos in order to conceal the sinister plundering of the region's natural resources.
What can the European Union do? What can it do for a country where there have been, and still are, various ESDP (European Security and Defence Policy) missions and where the first democratic elections would not have been held without Europe's support? What can it do for a country receiving millions in development and humanitarian aid? What can it do for a country of unparalleled strategic importance where five million people have died at the mercy of the most barbaric violence in recent years?
The European Union must go much further than the minimum decided since this latest military escalation began. It is not enough to increase humanitarian aid and launch diplomatic initiatives in which promises to disarm and declarations of good faith are repeated for the umpteenth time.
The European Union urgently needs to strengthen MONUC (United Nations Mission in the Democratic Republic of Congo) so that it can regain its lost credibility and effectiveness. To this end, it is not enough to table resolutions in the Security Council. The European Union must immediately link up with the DPKO (United Nations Department of Peacekeeping Operations) and provide equipment and, if necessary, soldiers to help fill the gaps in MONUC.
As a last resort, if the proceedings in New York and the situation on the ground justify this, the EU cannot, and must not, rule out sending a military mission under the ESDP. It is our responsibility to protect what is at stake, namely the lives of defenceless civilians who need immediate international protection.
Never again! We have to get serious and not let the genocide in Rwanda and the massacres in the Congo happen again.
(IT) Mr President, ladies and gentlemen, the statements by the Council and the Commission on the EU's response to the serious crisis in the Congo are, as usual, hypocritical and ineffectual. Behind Laurent Nkunda are Rwanda and Uganda, countries which have always been interested in the region, so much so as to try to invade it on several occasions in the recent past: the underground resources and the resources in the east of the DRC are too great to be left in the hands of others.
Between January and now, three times the number of weapons have been purchased compared with 2007, and some of these, as far as the Rwandan sector is concerned, were destined for the rebel Laurent Nkunda, with the results that we see today. For years, however, Washington has focused its interest on the Great Lakes region, particularly by supporting Uganda and Rwanda. For instance, the largest US embassy in Africa is in Kampala; nothing happens in Uganda or Rwanda without the agreement of the United States.
Now, this swift about turn by the European Union regarding the possibility of sending a peace-keeping force to the region sends the wrong signal, as usual, because our preference is for focusing on diplomacy, as if diplomacy were enough to convince an ugly customer like Laurent Nkunda to withdraw. As usual, our discussions amount to nothing, and then we hear Commissioner Michel almost eulogising Mr Nkunda. Thank you for that!
Mr President, we all understand the complexities of the current appalling situation in eastern Congo, which is ethnically based and has its origins in Rwanda, Burundi and Uganda.
An effective mediation process between Rwanda and the DRC must be started as a matter of urgency. A ceasefire needs to be put in place and properly enforced, and the civil population clearly needs protection and urgent humanitarian assistance.
I am reminded of the recent statement by the Permanent Representative of the African Union to Brussels in Parliament's Subcommittee on Security and Defence, when he indicated his preference for Africans to deal with security issues on their continent. I am pleased, therefore, that the EU has not sought to use the Congo tragedy as an opportunity merely to put its label on another so-called EU military operation. It is primarily Africans who must take responsibility for resolving the present situation, but we must give them every possible assistance in doing this through the African Union and the United Nations.
Meanwhile, there seems to be some ambiguity concerning the mandate, rules of engagement and use of force by MONUC. MONUC's commander, Lieutenant-General Vicente Díaz de Villegas, recently resigned after seven weeks in the job. He cited personal reasons, but I wonder if it was not professional frustration.
However, it is encouraging that on 6 November, a thousand-member South African force deployed near Goma as part of MONUC. The MONUC head claims that they have instructions to open fire if necessary. MONUC must be able to act to protect civilians against imminent threats of violence. Clearly, there needs to be a substantial increase in numbers of effective UN and AU troops deployed in eastern Congo and a clear idea of where they come from - there are many countries that could contribute to this that are not doing so at the moment.
If the West fails to do all that it can to assist operations in the Congo, there are other less high-minded actors waiting in the wings.
(PL) Mr President, Commissioner, Mr Jouyet, I am a member of the ACP-EU Joint Parliamentary Assembly and during the last session held in Kigali, Rwanda, I listened to President Paul Kagame, who spoke of the need to stabilise the situation in Central Africa. He spoke of wanting peace, but while in Kigali, I visited the holocaust museum which commemorates the death of a million Tutsis massacred in just three months - a hundred days. That was in 1994.
Will we now witness a repetition of what happened then? We cannot allow it. I consider it to be our duty. I think that the European Union must do more. I do not know whether sending additional troops will solve the situation. Personally, I doubt it, but it does seem to me that we need a radical review of the sources of funds which, as noted by my fellow Member, are derived from the exploitation of Congolese natural resources and are then not channelled to small traders and unnamed individuals, but enter European markets as well. This is both the source and the solution of the problem.
Let us now move on to the humanitarian situation, which is clearly getting out of control. This is where we can play a role, and this is where the European Union must do everything to protect those 1 600 000 people in need of water, food, blankets, tents and care. Let us address this problem.
(PT) Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, at this moment in time, the world's powers are tackling the international financial system. They are trying to get it under control, and not before time. It is also perhaps time that we solved another problem that we have been talking about for decades.
For years, we have been listening to tales of the shameful pillaging of resources. How many times, and now again in the Congo, have we heard about the blood of people being shed? I believe it is also time to prosecute these companies, halt this disgraceful trade and freeze the accounts holding the shameful profits from this exploitation of mineral resources at the cost of the blood and suffering of people.
I do not understand why these companies are not listed in the same way as we blacklist terrorist organisations. I do not understand why the international community is incapable of prosecuting these businesspeople who are not strictly businesspeople, but actually bandits who are threatening regional and world security.
I urge the French Presidency and the Commission to lead an international initiative in this respect.
Mr President, names like Lumumba, Mobutu, Chombe, Dag Hammarskjöld and Katanga dominated my late childhood in the early 1960s. Fifty years on, Congo - now the Democratic Republic of Congo - is again ravaged by internal unrest bordering on civil war. Only this time the war in the eastern parts of the DRC comes after, and in spite of, important EU efforts in the form of money, programmes, missions on the ground - including military missions - and intense diplomatic efforts.
The current situation in the DRC, therefore, is not just another crisis. Rather, it is a test case of the capacity and willingness of the EU to play the international role it now claims in world politics, since the crisis has all the ingredients the Union maintains it is best equipped to deal with, and is taking place on a continent, Africa, whose geo-economic importance is increasing exponentially.
(NL) Mr President, Mr Hutchinson started the debate by saying that we should stop the rhetoric and leap into action. I think that he is absolutely right. Allow me to mention two essential elements from the debate.
First of all, what matters most is for the recommendations of the UN Panel of Experts on the illegal exploitation of the DRC's natural resources, as well as the sanctions against persons and companies whose participation in the looting of the resources has been proven, to be implemented. The EU must swing into action.
Secondly, we must put an emphatic stop to the illegal exploitation and implement systems of traceability and proof of origin of gold, tin ore, coltan, cobalt, diamonds, pyrochlore and timber, so that this blood trade can be brought to a halt.
My explicit question to President-in-Office of the Council, Mr Jouyet, and Commissioner Ferrero-Waldner, is what initiatives will you be developing in this respect in the next few months? I think we are entitled to an answer to this question.
Mr President, I do not regard myself at all as an expert in relation to Congo, nor do I have any ready-made solutions, but I do know this: if five million people have died over the last 20 years, then we all need to be concerned.
That concern for me is accentuated when I read some of the strictures which come from a number of NGOs involved in the area. For example, a few days ago, I read that Amnesty International - not an organisation I always agree with, I should say - had this to say of the human rights, and particularly the humanitarian tragedy in North Kivu province: 'The UN Security Council, the European Union and the African Union are sitting on their hands. They have so far failed to give the UN peacekeeping force the reinforcements and equipment it needs to provide effective protection to civilians.
I have listened in debates for an answer to that criticism. I have to say, frankly, that I have not really heard it. Diplomacy is good, but diplomacy of itself will not deliver all the answers.
Mr President, it would be easy for us to forget about Africa's problem, given our own economic difficulties, but it would be a dreadful mistake.
I think we need to put pressure on the African Union to realise its own responsibilities in the region. If the African Union is ever to assume the same kind of gravitas as the EU, it needs to put words into action - something it has conspicuously failed to do, for example, over Zimbabwe. We should also not hesitate to link our long-term trade and aid relationship with countries like the DRC to their respect for human rights, good governance and transparency.
In this light, I hope the Commission will reiterate its support for the Extractive Industries Transparency Initiative.
(NL) Mr President, Mr President-in-Office of the Council, Commissioner, after everything that has been said, I should like to put the following to you. You both stressed the fact that there is no military solution to this conflict. Whilst I could not agree with you more, there is nothing wrong with the agreements of Goma or Nairobi. There is nothing wrong with the process that is being brought back to life, except that the agreements are never observed. Needless to say, Europe should press for a stronger and better MONUC mandate and more troops. The big question we should ask ourselves though is whether MONUC could ever succeed, even with a Chapter 7 mandate, without any European intervention? Mr Jouyet, I should like to ask you what the good reasons were on the part of the EU ministers for rejecting European intervention of this kind?
Mr President, honourable Members, Commissioner Ferrero-Waldner, many thanks for this very interesting debate.
We are fully aware of the appeal made in Parliament to the European Union to deploy a military mission in this region of the Republic of Congo. However, I feel I should point out that the European Union is already committed in the Republic of Congo, firstly through community aid: EUR 50 million in 2008, then EUR 6 million in emergency aid as mentioned by Benita Ferrero-Waldner. There are two ESDP missions supporting reform of the Congolese police and army, whose unpreparedness and lack of efficiency were, as we have seen in this case, only too tragic. Moreover, the European Union has already intervened, this was back in 2003 via a military mission referred to as Artemis. However, the conditions were different since, at that time, the European Union was preparing the way for the arrival of a United Nations mission, which then took place.
Therefore, beyond rhetoric, how can we respond to the tragedy in this region? The quickest solution to address the humanitarian crisis would be to strengthen the existing measures, in other words MONUC, through a broader mandate and additional manpower. I mean that, in the case of France, it is ready to participate in this reinforcement because if we wait for the deployment of a European Union mission, we run the risk of losing time. As you know, the Union is already committed in Chad and the Central African Republic, so there is the problem of deployment and, to put my point quite clearly, a number of States within the Council would not, at this time, be able to participate in these reinforcement operations.
As several speakers have pointed out, reinforcing MONUC would offer advantages since its mandate is based on Chapter 7 of the United Nations Charter. We must also consider that the halting of the Nkunda offensive on 29 October has enabled MONUC to begin redeployment. The next stage for the United Nations mission is to reconfigure with new elite troops, in particular, the Indian Ghurkhas expected this month. 3 000 men need to be added to the 17 000 men already present, and this was the thrust of the steps we undertook in New York at the Security Council over the last few days.
However, as several speakers have indicated, we cannot stop at the military situation alone since, faced with the atrocities which, as many have pointed out, have been going on for far too long, priority must be given to a political solution, as the visits by Commissioner Michel, Bernard Kouchner and David Miliband have shown, to enable contact to be resumed between the protagonists in the region. Priority must be given to the negotiations conducted within the African framework, whether this is the African Union, SADC or the Great Lakes Conference, to revive the Goma and Nairobi processes.
In the longer term, the Union must help the Republic of Congo to equip itself with a real army, there is no real army, it is totally dilapidated, enabling it to ensure the security of the country which is vast and very difficult to control and to prevent further humanitarian crises.
I share the opinions of those who have stated that we also need to tackle the causes of the conflict and this is what the Council has done, on 10 November, in its call to combat the illegal exploitation of the natural resources of the region by rebel groups in particular. Should this task of monitoring the fight against illegal exploitation be entrusted to MONUC? The question is open, but faced with a humanitarian crisis situation, and several others have also stressed this, MONUC's priority must be protection of the civilian population and I believe that what is important, and this has also been stated, is that one of the solutions to the plundering of resources must be found at regional level in order to put a stop to the exploitation and exportation of these resources to our countries.
Finally, I note that we should indeed execute the resolutions made by the United Nations panel on these issues.
Those are the additional elements that I wanted to bring to the attention of this House.
Mr President, honourable Members, first of all, I believe the debates have shown that we are all agreed: now we must act fast, very fast, in a terribly tragic situation.
As regards sending a European force to the east of the DRC, I believe that it emerged that only a European force with the strict aim of securing the humanitarian space could possibly be accepted by all the countries in the region. This would therefore mean imposing on all parties in the conflict a humanitarian ceasefire to allow delivery of aid to the populations near the frontline. This is precisely what the Great Lakes countries want, and for them a ceasefire and the delivery of humanitarian aid is an absolute and immediate priority.
In this respect, they have also indicated the avenues to explore: political negotiation and, above all, and this is what we have all said, reinforcing MONUC. While the humanitarian situation is gradually coming under control, some Member States appear not to rule out the possibility of a CFSP mission. However, no final decision will be taken until there is unanimous European support on this issue and the United Nations Security Council has stated its official position on this.
With regard to the reinforcement of MONUC, I believe this is absolutely essential, as does Louis Michel. MONUC brings a constructive and objective approach to this conflict, but it cannot be asked for things that are not part of its mission. MONUC must ensure peacekeeping in a specific approved framework and not impose peace on all the parties using military means. It is sometimes difficult to grasp, but the nuance is, I feel, significant.
On the other hand, it is clear that, for the scale of the Congo and the complexity of the problem, MONUC is not sufficiently equipped - you have all said this and it is true -, neither in resources, nor perhaps with regard to its mandate and, for this, the request by the United Nations Secretary-General for more resources, in particular, three thousand additional men, is no doubt justified.
Moreover, the extension of MONUC's mandate, in particular regarding the monitoring of the illegal exploitation of natural resources - which, as you said, is the real sinew of the war - is very important, as many have already rightly stated, in order to be able to have any influence on the development of the conflict. Once peace returns, this question must be examined by the international community.
The example of the Kimberley process certainly opens avenues to be explored in this sense and, in practical terms, the Commission has already released EUR 75 million for the programme in the east of the Congo, for rebuilding governmental structures such as justice and the police, and to re-establish resource exploitation monitoring. This programme is being put in place and I hope that the first results will materialise.
I have received six motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 20 November 2008.
Written statements (Rule 142)
in writing. - (IT) The resolution on the Republic of Congo represents a clear commitment for the European Union with regard to this part of the world. This time, however, we have the responsibility, in view of the serious nature of the crisis, to ensure that words are followed by deeds. As ever, the UN is stammering out solutions. Let it be the European Union that takes the initiative to attempt to mediate for peace between the parties in conflict.
I would like to thank the Commission for a particularly important signal given in recent weeks in the DRC: the allocation of a subsidy of EUR 75 million for a programme that aims to reconstruct the administrative and governmental structures in the country, including the justice and police systems. This is a particularly significant step, because it is being made in the present with a view to the future and makes a start on tackling what lies at the heart of this dispute: the exploitation of the Congo's natural resources, currently the object of very harsh and unregulated dispute between the various combatant groups